972 F.2d 354
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joe GUINN, Appellant,v.A. L. LOCKHART, Director of the Arkansas Department ofCorrections, Appellee.
No. 92-1319EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 4, 1992.Filed:  August 10, 1992.

Before FAGG, BEAM, and MORRIS S. ARNOLD, Circuit Judges.
PER CURIAM.


1
Joe Guinn appeals the district court's denial of his petition for writ of habeas corpus.  The district court adopted the magistrate judge's report rejecting the grounds for relief asserted in Guinn's petition.  Having reviewed the record, we affirm the district court substantially for the reasons stated in the magistrate judge's report.